Citation Nr: 1223373	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, characterized as a personality disorder and major depressive disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as a personality disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 1985.  

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for an acquired psychiatric disorder addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed October 2002 decision, the RO denied service connection for an acquired psychiatric disorder (diagnosed as major depressive disorder and personality disorder) on the basis that his in-service personality disorder was not subject to VA benefits and that his current psychiatric disorder was not related to his in-service complaints. 

2.  Evidence received since the October 2002 decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that a claim for service connection for an acquired psychiatric disorder, characterized as a personality disorder and major depressive disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2011).

2. The evidence received subsequent to the October 2002 rating decision is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent that it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.  The RO previously denied this claim in October 2002 on the basis that, while he was diagnosed with a personality disorder in service, personality disorders are not disorders which are within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. § 3.303(c).  As such, the decision continued, the treatment he was receiving for depression was not related to the personality disorder shown in service.  He did not appeal the RO's decision nor did he submit any additional evidence within a year of that decision, and the decision became final one year later.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

The evidence of record at the time of the October 2002 decision included the Veteran's service treatment records as well as VA outpatient treatment records from September through October 2002.  However, based on the evidence submitted since the last final denial of this claim, the Board determines that the claim should now be reopened.  

First, the new evidence of record now includes a private psychiatric evaluation, where the treating psychiatrist concluded that there were no current identified criteria for a personality disorder.  At the time of that evaluation, the Veteran stated that he developed severe depressive symptoms which caused him to receive in-service treatment.  Not only is this evidence "new," in that it was not previously considered by the RO, it is also "material" to the claim, as it partially disputes the basis for the last final denial.  

Next, the evidence also now includes a February 2011 letter from another private physician, who stated that she has treated the Veteran for a total of 6 hospitalizations, during which time he exhibited depressive type symptoms which are in conformity with a diagnosis of major depressive disorder.  These symptoms, she stated, have been present since the first time she evaluated the Veteran and were related to his experiences while on active duty.  She specifically stated that these symptoms have been present "since the beginning of this emotional condition years ago."  In addition to being "new" evidence, it is also "material" to the claim, as it relates his current disorder to his active duty service.  

Therefore, in view of this evidence, the Board determines that since this evidence pertains to an unestablished fact necessary to support the claim.  Thus, as new and material evidence has been submitted, the claim is reopened.  


ORDER

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, characterized as a personality disorder and major depressive disorder, and the claim is reopened.


REMAND

The Veteran's claim having been reopened, the Board determines that additional development is necessary prior to adjudication of the claim.  First, as was mentioned above, the service treatment records indicate that the Veteran received psychiatric treatment while on active duty.  Specifically, in January 1985, he reported for psychiatric treatment with complaints of headaches and "apparent altered way of seeing things."  The initial indicated a potential diagnosis of undifferentiated schizophrenia, and he was placed in inpatient care for his psychiatric symptoms.  

At the time of his hospitalization, the Veteran complained of pressure in his head, loss of appetite and nervousness.  Upon examination, he appeared alert, oriented and cooperative.  His recent and remote memory was intact, while his eye contact was poor.  Based on this examination, the examiner felt that the Veteran was demonstrating a borderline personality disorder as manifested by unstable interpersonal relationships and unpredictable behavior.  In view of this diagnosis and the examiner's recommendations, the Veteran was discharged from service in April 1985.  

The RO correctly noted in its October 2002 rating decision that personality disorders that are characterized by developmental defects or pathological trends in the personality structure are not diseases within the applicable legislation regarding VA benefits.  See 38 C.F.R. § 3.303(c).  However, as was discussed above, evidence submitted since the October 2002 decision appears to place the January 1985 diagnosis in doubt.  Moreover, another private physician has provided a statement suggesting that the Veteran's currently diagnosed major depressive disorder may be due to his active duty service.  

Now that the claim has been reopened, the Board accordingly concludes that VA's duty to assist has been triggered, and that a VA examination and opinion is necessary before this claim may be considered.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In addition to the need for a VA examination and opinion, the Veteran stated at a February 2008 psychiatric evaluation that he was receiving disability benefits from the Social Security Administration (SSA).  However, it does not appear that an effort has ever been made to acquire the records associated with a claim before that agency.  

In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Therefore, these records must be acquired as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient treatment records that may be available from the VA Medical Centers in Ponce and/or San Juan, Puerto Rico since June 2010.   

If the Veteran has received any non-VA treatment for his psychiatric symptoms since service, and the records from such treatment have not been associated in the claims file, the RO/AMC should then attempt to acquire these records after obtaining the Veteran's authorization.  Any negative responses should be properly annotated into the record.

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file. 

3.  Schedule the Veteran for a VA mental disorders examination in order to assess the nature and etiology of any diagnosed psychiatric disorder(s) that may be present.  All indicated tests and studies must be performed, any indicated consultations must be scheduled, and all clinical findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history. 

The examination report should reflect if the examiner reviewed the Veteran's medical records.  For any psychiatric disorder diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active service. 

The examiner is specifically asked to discuss whether any of the Veteran's current psychiatric symptomatology is related to the psychiatric treatment he received in January 1985 and, if possible, discuss whether his diagnosis of a personality disorder in service was correct. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  When the above development is completed, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


